Citation Nr: 1311938	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  05-34 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected right knee disability, for the period after the performance of an August 2011 total knee arthroplasty.  

2.  Entitlement to a rating in excess of 20 percent for the service-connected cervical spine disability for the period after May 2007.

3.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.  

The Board remanded the case in May 2008, January 2011 and July 2012 for additional development of the record.  

The Virtual VA documents have been reviewed in connection with this claim

The Veteran and his father testified before the undersigned Veterans Law Judge at a hearing held in October 2010.

The issues of an increased rating for the service-connected cervical spine disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  On August 22, 2012,  prior to the promulgation of a decision, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal of the claim for a TDIU rating was requested.

2.  On February 8, 2013,  prior to the promulgation of a decision, the Board received further notification from the Veteran, through his authorized representative, that a withdrawal of this appeal of the claim for an increased rating for the service-connected right knee disability had been requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for a TDIU rating by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal of the claim for an increased rating for the service-connected right knee disability by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran,  through his authorized representative, indicated his clear intent to withdraw his appeal with respect to the claim for a TDIU rating in a statement received on August 28, 2012 and the claim for an increased rating for the service-connected right knee disability in a statement received on February 8, 2013.  Hence, there remains no allegation of error of fact or law for appellate consideration as to with matter.  

Accordingly, as the Board does not have jurisdiction for further review, the appeal to this extent is dismissed.


ORDER

The appeal as to the claims for a TDIU rating and for an increased rating for the service-connected right knee disability is dismissed. 


REMAND

With respect to the service-connected cervical spine disability, the rating was increased from 10 to 20 percent in a January 2011 decision of the Board.  

Because the Veteran claimed that his symptoms had worsened since his examination in May 2007, the Board remanded the claim for an increased rating above 20 percent for a new VA examination to determine the current severity of the service-connected cervical spine disability.  This was accomplished in March 2011.  

A Supplemental Statement of the Case dated in January 2013 mentioned that a March 2012 examination also had been performed.  A copy of this examination does not appear to be in the claims file or on Virtual VA.  A copy of this examination report is necessary for the Board to fully address the claim for increase.


Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take appropriate action in order to obtain copies of all records referable to a VA examination for the service-connected cervical spine disability reportedly performed in April 2012 and associate them with the claims file.

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim for an increased rating for the service-connected cervical spine disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if necessary, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


